Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Julie Reed on May 21, 2021. 
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) A composition of matter, comprising a fiber structure impregnated with a polymer, the polymer having dispersed functionalized particles of one of carbon, ceramic, mineral, or glass chemically bonded to the polymer, wherein the functionalized particles contain functional groups same as a precursor of the polymer, wherein the polymer has at least 10 wt% of functionalized particles, and the fiber structure has a shape that is one of a single fiber, a tow of fiber, and a fabric having a pattern of at least one of a unidirectional pattern, a 1x1 pattern, a 2x2 twill weave pattern, a 4 Harness-Satin pattern, a 5-Harness-Satin pattern, an 8 Harness-Satin pattern, and a 4x4 twill weave pattern, and the fiber structure is selected from the group consisting of carbon-based fiber, graphite fiber, ceramic fiber, glass fiber, cellulose fiber, collagen fiber, and polymer in fiber shape.
Written descriptive support for this amendment is found at Page 3, [12], Page 4, [15], and Page 6, [20] of the specification as originally filed (see also cancelled original claims 2, 9 and 11 language).

Claim 2 is cancelled as follows:
2.	(Cancelled).

Claims 3, 4, 5, and 6 are amended as follows:
3.	(Currently Amended) The composition of matter as claimed in claim [[2]] 1, wherein the polymer having dispersed functionalized particles also shows [[enable]] at least a 30% improvement in thermal conductivity when compared to [[a composition of matter comprising a fiber structure with]] a polymer without dispersed functionalized particles containing functional groups same as a precursor of the polymer in a composition of matter comprising a fiber structure.

	Written descriptive support for this amendment is found at Page 6, [25] of the specification as originally filed (see also original claim 3 language).


4.	(Currently Amended) The composition of matter as claimed in claim[[2]] 1, wherein the polymer having functionalized particles [[enable]] also shows at least a 15% improvement on the in tensile strength when compared to [[a composition of matter comprising a fiber structure with]]a polymer without dispersed functionalized particles containing functional groups same as a precursor of the polymer in a composition of matter comprising a fiber structure.

	Written descriptive support for this amendment is found at Page 6, [25] of the specification as originally filed (see also original claim 4 language).
1, wherein the polymer having functionalized particles [[enable]] also shows at least a 15% improvement on the in shear strength, elastic modulus, compressive strength, and compressive modulus when compared to [[a composition of matter comprising a fiber structure with]] a polymer without dispersed functionalized particles containing functional groups same as a precursor of the polymer in a composition of matter comprising a fiber structure.

	Written descriptive support for this amendment is found at Page 6, [25] of the specification as originally filed (see also original claim 3 language).


6.	(Currently Amended) The composition of matter as claimed in claim [[2]] 1, wherein [[the functionalized particles enable]] the polymer having dispersed functionalized particles show at least a 2 times decrease in gas permeability when compared to [[a composition of matter comprising a fiber structure with]] a polymer without dispersed functionalized particles containing functional groups same as a precursor of the polymer in a composition of matter comprising a fiber structure.

	Written descriptive support for this amendment is found at Page 3, [11] and Page 6, [25] of the specification as originally filed (see also original claim 6 language).


Claim 9 is cancelled as follows:
9.	(Cancelled).

Claim 11 is cancelled as follows:
11.	(Cancelled).

Claim 21 is cancelled as follows:
21.	(Cancelled).

Claim 22 is amended as follows:
22.	(Currently Amended) A composition of matter, comprising a fiber structure impregnated with a one-component epoxy polymer precursor [[comprising one of either a one component epoxy or a two-part epoxy adhesive]] and a crosslinking catalyst that is an ionic liquid, the polymer precursor having dispersed functionalized particles of one of carbon, ceramic, mineral, or glass, wherein the functionalized particles contain epoxy functional groups [[same as a precursor of the polymer]], the polymer having at least 10 wt% of functionalized particles.

	Written descriptive support for the above amendment is found at Pages 4-5, [17]-[18], of the specification as originally filed (see also original claims 1 and 2 language).

Claim 23 is cancelled as follows:
23.	(Cancelled).

Claim 24 is cancelled as follows:
24.	(Cancelled).

Claim 25 is cancelled as follows:
25.	(Cancelled).

Add New Claim 26 as follows:


	Written descriptive support for the above amendment is found at Pages 4-5, [17]-[19], of the specification as originally filed (see also original claims 1 and 2 language).


3.	These claims are renumbered as follows:
Claim 1 remain as Claim 1.
Claim 3 becomes Claim 2, which depends on Claim 1; reads as “The composition of matter as claimed in claim 1”.
Claim 4 becomes Claim 3, which depends on Claim 1; reads as “The composition of matter as claimed in claim 1”.
Claim 5 becomes Claim 4, which depends on Claim 1; reads as “The composition of matter as claimed in claim 1”.
Claim 6 becomes Claim 5, which depends on Claim 1; reads as “The composition of matter as claimed in claim 1”.
Claim 7 becomes Claim 6, which depends on Claim 1; reads as “The composition of matter as claimed in claim 1”.
Claim 8 becomes Claim 7, which depends on Claim 1; reads as “The composition of matter as claimed in claim 1”.

Claim 22 becomes Claim 9.
Claim 26 becomes Claim 10.

Reasons for Allowance
4.	The applicants further limited claim 1 to recite “wherein the functionalized particles contain functional groups same as a precursor of the polymer”.  Written descriptive for this amendment is found at Page 2, [6] and Page 3, [9] of the specification as originally filed.  Thus, no new matter is present.  
	See Claim Amendment filed 05/10/2021.
5.	The claim objection set forth in Paragraph 5 of the previous Office action mailed 03/10/2021 is no longer applicable and thus, withdrawn because claim 22 is cancelled via Examiner’s Amendment dated 05/21/2021.
6.	The 112(a) rejection set forth in Paragraph 6 of the previous Office action mailed 03/10/2021 is no longer applicable and thus, withdrawn because claim 22 is amended to recite limitations properly supported from Pages 4-5, [17]-[18], of the specification as originally filed and claims 23-25 are cancelled via Examiner’s Amendment dated 05/21/2021. 
7.	The present claims are allowable over the prior art references of record, namely Restuccia et al. (US 2015/0166743), UNAL et al. (US 2016/0017128), and Wei et al. (US 10,882,972).
8.	Upon consideration of the issues in the present application based on applicants’ arguments presented at Pages 6 and 7 of their Remarks filed 05/10/2021, together with 


Correspondence
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/HANNAH J PAK/Primary Examiner, Art Unit 1764